department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list number tep ra ta erk kk kerr ererekkekeakerkeerreeke brekereekrerrkrekaak kkk kek rrkereekrekekrererkeke kirke legend taxpayer a me kkk kakererkekrerkeekre heekmkreerereee retr eeaakeee rr rr eer taxpayer b me eker rrr riker cree i custodian c enrolled_agent d ira x ira y amount amount dear krkaekkkekrekrrrreeke - brk kkeeekkerkekekk ke kkk ee rk kkh kiki iki rea ieee ere ik kia era eere erk i me erik iih kei ik er eker eere ree ee eererererere rar rr rrerer err eker er eker ree eee err eee ree ere rerer ere - krhereekrkkerkkkekkkk kk keke we erk kk keekekrerkekaeerk eee this is in response to a letter dated date submitted by your authorized representative on your behalf as supplemented by additional correspondence dated date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations in support of your request for relief you have submitted the following facts and representations return the time for filing the taxpayers’ enrolled_agent d has prepared the taxpayers’ returns enrolled_agent d advised taxpayer a to convert amount from a taxpayers a and b taxpayers are spouses who filed a joint federal_income_tax return for calendar_year for a number of years including was extended to date during traditional individual_retirement_arrangement ira y to ira x a roth_ira taxpayer a maintains both ira x and ira y with custodian c however taxpayers a and b had modified_adjusted_gross_income agi of amount for which represents the declared adjusted_gross_income less the conversion amount amount exceeds the dollar_figure maximum permissible modified agi for a taxable_year during which a taxpayer may transfer assets from a traditional_ira to a roth_ira enrolied agent d has filed an affidavit stating that he advised taxpayer a to convert amount from traditional_ira y to roth_ira x during enrolled_agent d further states that he was unaware at the time that taxpayers with modified agi in excess of dollar_figure were not eligible for such a conversion enrolled_agent d also represents that the taxpayers are unfamiliar with the tax laws and rely upon him for advice and preparation of their federal_income_tax returns upon preparing the taxpayers’ return in october enrolled_agent d learned of the dollar_figure modified agi limit on conversions and proceeded to submit this request for relief under sec_301_9100-3 of the regulations calendar_year is not a closed tax_year based on the facts and representations provided above taxpayer a requests a ruling that pursuant to sec_301_9100-3 of the regulations he be granted a period not to exceed days from the date_of_issuance of this ruling letter to complete an election under sec_1_408a-5 of the federal_income_tax reguiations i t regs to recharacterize the roth_ira x to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code code and sec_1_408a-5 of the i t regs provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ra and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q_and_a -6 of the i t regs describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_arrangement other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regs provides in summary that an individual with modified ag in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 b provides that a husband and wife must file a joint federal_income_tax return to convert an amount to a roth_ira and the modified agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_1_408a-5 q a-2 a of the i t regs provides guidance with respect to the cal- culation of income attributable to recharacterized amounts see also sec_1_408-4 ii of the i1 t regs sec_301_9100-1 and of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert his traditional_ira y to roth_ira x in because the taxpayers’ modified agi exceeded the dollar_figure limit specified in sec_408a of the code however at the time of the conversion taxpayers a and b believed that amount of taxpayer a’s traditional_ira y could properly be converted to roth_ira x because they had been advised by enrolled_agent d to complete such a conversion and they reasonably believed they could rely on enrolled_agent d’s tax_advice in this matter enrolled_agent d filed this request for sec_301 relief shortly after filing the taxpayers’ was at this time that enrolled_agent d first learned that taxpayer a was ineligible in federal_income_tax return it to convert amount of traditional_ira y to roth_ira x additionally the taxable_year to which this request pertains has not been closed by the statute_of_limitations and the service did not discover taxpayer a’s ineligibility to convert amount of traditional_ira y to roth_ira x and his failure to make a timely election to recharacterize the failed conversion prior to his filing of this letter_ruling request with respect to your request for relief we believe that based on the information submitted and the representations contained herein you have met the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your failed conversion as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize amount plus earnings thereon of roth_ira x as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that traditional_ira y and roth_ira x meet the requirements of code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent the original of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact e resse ose if you have se t ep ra t1 hekkekikkehikerkeeke kkerekkerekeaekkee for further information sincerely caulder a wai us carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice copy of cover letter to authorized representative
